      Case 6:20-cv-00482-ADA Document 44-2 Filed 11/04/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00482-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



        DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
DEFENDANTS’ OPPOSED MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
     TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS
         Case 6:20-cv-00482-ADA Document 44-2 Filed 11/04/20 Page 2 of 4




I, Brian A. Rosenthal, declare as follows:

        1.       I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.       Attached hereto as Exhibit 1 is a true and correct copy of the entity details for

WSOU         Investments,   LLC    obtained   by       searching   for   “WSOU   Investments”    at

https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx on November 3, 2020.

        3.       Attached hereto as Exhibit 2 is a true and correct copy of assignment Real/Frame

052372/0675, retrieved from the United States Patent Office’s website (http://legacy-

assignments.uspto.gov/assignments/assignment-pat-52372-675.pdf) on November 3, 2020.

        4.       Attached hereto as Exhibit 3 is a true and correct copy of assignment Real/Frame

044000/0053, retrieved from the United States Patent Office’s website (http://legacy-

assignments.uspto.gov/assignments/assignment-pat-44000-53.pdf) on November 3, 2020.

        5.       Attached hereto as Exhibit 4 is a true and correct copy of the LinkedIn Profile of

Stuart A. Shanus, retrieved from LinkedIn’s website (https://www.linkedin.com/in/stuart-a-s-

60a7695/) on November 3, 2020.

        6.       Attached hereto as Exhibit 5 is a true and correct copy of the LinkedIn Profile of

Craig Etchegoyen, retrieved from LinkedIn’s website (https://www.linkedin.com/in/craig-

etchegoyen-aa8a07199/) on November 3, 2020.




                                                   1
         Case 6:20-cv-00482-ADA Document 44-2 Filed 11/04/20 Page 3 of 4




        7.     Attached hereto as Exhibit 6 is a true and correct copy of the website

http://www.wadeandcompany.com/#contact, retrieved on November 3, 2020.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of an article titled “AQUA

Licensing to Manage Sale of Second Large Portfolio of Former Nokia and Alcatel-Lucent

Telecommunications     Patents,”   obtained    from    https://www.businesswire.com/news/home/

20180207005651/en/AQUA-Licensing-to-Manage-Sale-of-Second-Large-Portfolio-of-Former-

Nokia-and-Alcatel-Lucent-Telecommunications-Patents on November 3, 2020.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of the website

https://www.brazoslicensing.com/about, retrieved on November 3, 2020.

        10.    Attached hereto as Exhibit 9 is a true and correct copy of the website

https://www.transition.com/contact-us/our-headquarters/, retrieved on November 3, 2020.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of an excerpt from the file

history of U.S. Patent No. 7,424,020, specifically from a October 3, 2002 Transmittal of New

Application.   This excerpt was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on November 3, 2020.

        12.    Attached hereto as Exhibit 11 is a true and correct copy of flights from

Prosselsheim, Germany to Austin, Texas and from Prosselsheim, Germany to Waco, Texas

obtained from the website Google Flights (https://www.google.com/flights), on November 3,

2020.

        13.    Attached hereto as Exhibit 12 is a true and correct copy of the price graph of flights

from Prosselsheim, Germany to Austin, Texas and from Prosselsheim, Germany to Waco, Texas

obtained from the website Google Flights (https://www.google.com/flights), on November 3,

2020.



                                                 2
        Case 6:20-cv-00482-ADA Document 44-2 Filed 11/04/20 Page 4 of 4




       14.    Attached hereto as Exhibit 13 is a true and correct copy of the website

https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=7424020&type

=patNum, retrieved on November 3, 2020.

       15.    Attached hereto as Exhibit 14 is a true and correct copy of the price graph of flights

from Paris, France to Austin, Texas and from Paris, France to Waco, Texas obtained from the

website Google Flights (https://www.google.com/flights), on November 3, 2020.

       16.    Attached hereto as Exhibit 15 is a true and correct copy of flights from San

Francisco, California to Austin, Texas and from San Francisco, California to Waco, Texas obtained

from the website Google Flights (https://www.google.com/flights), on November 3, 2020.

       17.    Attached hereto as Exhibit 16 is a true and correct copy of a document titled “IBM

8275 Fast Ethernet Workgroup Switch Models 318, 322 and 326,” obtained from

ftp://ftp.boulder.ibm.com/networking/nswww/did/nhs4590f.pdf on November 3, 2020.

       18.    Attached hereto as Exhibit 17 is a true and correct copy of the website

https://www.research.ibm.com/labs/austin/, retrieved on November 3, 2020.

       19.    Attached hereto as Exhibit 18 is a true and correct copy of flights from Los

Angeles, California to Austin, Texas and from Los Angeles, California to Waco, Texas obtained

from the website Google Flights (https://www.google.com/flights), on November 3, 2020.

       20.    Attached hereto as Exhibit 19 is a true and correct copy of flights from Kailua-

Kona, Hawaii to Austin, Texas and from Kailua-Kona, Hawaii to Waco, Texas obtained from the

website Google Flights (https://www.google.com/flights), on November 3, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: November 4, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal

                                                 3
